EXHIBIT 99.1 AGREEMENT This Agreement (this “ Agreement ”) is made and entered into as of May 16, 2013, by and among Hess Corporation (the “ Company ”), Elliott Associates, L.P. (“ Elliott Associates ”) and Elliott International, L.P. (“ Elliott International ”, and together with Elliott Associates, “ Elliott ”) (each of the Company and Elliott, a “ Party ” to this Agreement, and collectively, the “ Parties ”). RECITALS WHEREAS, Elliott beneficially owns shares of common stock, par value $1.00 per share, of the Company (the “ Common Stock ”) totaling, in the aggregate, 15,500,000 shares of Common Stock on the date hereof; and WHEREAS the Company and Elliott have determined to come to an agreement with respect to the election of members of the Company’s board of directors (the “ Board ”) at the 2013 annual meeting of stockholders of the Company (including any adjournment or postponement thereof, the “ 2013 Annual Meeting ”), certain matters related to the 2013 Annual Meeting and certain other matters, as provided in this Agreement. NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereto, intending to be legally bound hereby, agree as follows: 1. Board Matters; Board Appointments; 2013 Annual Meeting . (a) Elliott on behalf of itself and its Affiliates and Associates hereby (i) irrevocably withdraws its nominees and proposal submitted to the Company in January 2013 and any related materials or notices submitted to the Company in connection therewith (the “ Elliott Nomination ”) and (ii) agrees not to take any further action with respect to any solicitation materials related to the Elliott Nomination or otherwise related to the 2013 Annual Meeting and filed by it or on its behalf with the Securities and Exchange Commission. Elliott hereby further agrees that it will not, and that it will not permit any of its Affiliates or Associates to, (i) nominate or recommend for nomination any person for election at the 2013 Annual Meeting, directly or indirectly, (ii) submit any proposal for consideration at, or bring any other business before, the 2013 Annual Meeting, directly or indirectly, or (iii) initiate, encourage or participate in any “withhold” or similar campaign with respect to the 2013 Annual Meeting, directly or indirectly. Elliott hereby further agrees that it shall (i) immediately cease any and all solicitation efforts in connection with the 2013 Annual Meeting and (ii) not vote, deliver or otherwise use any proxies that may have been received by Elliott or its representatives to date with respect to the 2013 Annual Meeting. Elliott shall not publicly or privately encourage or support any other stockholder to take any of the actions described in this Section 1(a). (b) At the 2013 Annual Meeting, Elliott agrees to appear in person or by proxy at the 2013 Annual Meeting and cause all shares of Common Stock beneficially owned by Elliott to be present for quorum purposes and to vote all shares of Common Stock of the Company beneficially owned by Elliott in favor of (i) each of the five individuals listed as nominees of the Company in its Definitive Proxy Statement for the 2013 Annual Meeting (collectively, the “2013 Company Board Nominees”) for election to the Board at the 2013 Annual Meeting and (ii) the Company’s “say-on-pay” proposal. (c) The Company and Elliott agree that Mr. Rodney F. Chase, Mr. Harvey Golub and Mr. David McManus (collectively, together with any replacement pursuant to this Section 1(c), the “Specified Elliott Nominees”) shall be appointed to the Board as promptly as practical and in any event within 3 business days following the 2013 Annual Meeting to the class of directors whose terms, in the absence of any earlier declassification of the Board, would end in connection with the 2015 annual meeting of stockholders of the Company (including any adjournment or postponement thereof). (d) In the event any Specified Elliott Nominees is unable or unwilling to serve as a director of the Company (other than on account of failure to be elected or re-elected) prior to, in the absence of any earlier declassification of the Board, the 2016
